                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION


TRENT GRADDY                                                                      PLAINTIFF


v.                                  No: 1:18-cv-00023 PSH


JESTINY GIBSON, et al.                                                          DEFENDANTS


                               MEMORANDUM AND ORDER

                                          I. Introduction

       Plaintiff Trent Graddy filed a pro se complaint pursuant to 42 U.S.C. § 1983 on April 2,

2018, while detained at the Cleburne County Detention Center (“CCDC”). Doc. No. 2. The Court

directed Graddy to amend his complaint to describe his claims. Doc. No. 3. Graddy subsequently

filed an amended complaint that stated:

       Jestiny Gibson used excessive force by shooting her issued pepper gun to shoot
       Trent Graddy in the throat who was non combative nor threaten no one in any
       manner then refused to offer him any form of medical attention which he requested.

Doc. No. 5 at 4. It appears from a review of the pleadings that this incident occurred in early

March 2018. Service was ordered and obtained on Gibson. Doc. Nos. 6-7.

       On June 26, 2018, Gibson filed a motion for summary judgment, a brief in support, and a

statement of facts claiming that Graddy had not exhausted all of his claims against her before he

filed this lawsuit. Doc. Nos. 12-14. Despite the Court’s order notifying Graddy of his opportunity

to file a response and statement of disputed facts, he did not do so. Doc. No. 15. Because Graddy

failed to controvert the facts set forth in Gibson’s statements of undisputed facts, Doc. No. 14,

those facts are deemed admitted. See Local Rule 56.1(c). Gibson’s statement of facts, and the
other pleadings and exhibits in the record, establish that the material facts are not in dispute and

that defendants are entitled to judgment as a matter of law as to Graddy’s medical indifference

claims.

                                        II. Legal Standard

          Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment is proper if the

pleadings, depositions, answers to interrogatories and admissions on file, together with the

affidavits or declarations, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law. FED. R. CIV. P. 56; Celotex v.

Catrett, 477 U.S. 317, 321 (1986). When ruling on a motion for summary judgment, the court

must view the evidence in a light most favorable to the nonmoving party. Naucke v. City of Park

Hills, 284 F.3d 923, 927 (8th Cir. 2002). The nonmoving party may not rely on allegations or

denials, but must demonstrate the existence of specific facts that create a genuine issue for trial.

Mann v. Yarnell, 497 F.3d 822, 825 (8th Cir. 2007). The nonmoving party’s allegations must be

supported by sufficient probative evidence that would permit a finding in his favor on more than

mere speculation, conjecture, or fantasy. Id. (citations omitted). A dispute is genuine if the

evidence is such that it could cause a reasonable jury to return a verdict for either party; a fact is

material if its resolution affects the outcome of the case. Othman v. City of Country Club Hills,

671 F.3d 672, 675 (8th Cir. 2012). Disputes that are not genuine or that are about facts that are

not material will not preclude summary judgment. Sitzes v. City of West Memphis, Ark., 606 F.3d

461, 465 (8th Cir. 2010).

                                           III. Analysis

          The Prison Litigation Reform Act (PLRA) requires an inmate to exhaust prison grievance

procedures before filing suit in federal court. See 42 U.S.C. § 1997e(a); Jones v. Bock, 549 U.S.



                                                  2
 
199, 202 (2007); Jones v. Norris, 310 F.3d 610, 612 (8th Cir. 2002). Exhaustion under the PLRA

is mandatory. Jones v. Bock, 549 U.S. at 211. The PLRA’s exhaustion requirement applies to all

inmate suits about prison life whether they involve general circumstances or particular episodes,

and whether they allege excessive force or some other wrong. Porter v. Nussle, 534 U.S. 516, 532

(2002). The PLRA does not, however, prescribe the manner in which exhaustion occurs. See

Jones v. Bock, 549 U.S. at 218. It merely requires compliance with prison grievance procedures

to properly exhaust. See id. Thus, the question as to whether an inmate has properly exhausted

administrative remedies depends on the grievance policy of the particular prison where the alleged

events occurred. See id.

       Gibson argues that she is entitled to summary judgment as to Graddy’s medical

indifference claims because Graddy failed to exhaust his administrative remedies as to those claims

before he filed this lawsuit. See Doc. No. 12. In support of her motion for summary judgment,

she submitted an affidavit by Jail Administrator Alan Roberson; grievances filed by Graddy during

his incarceration at the CCDC; a copy of Graddy’s medical file; and a copy of the CCDC’s

grievance policy. Doc. Nos. 14-1 – 14-4.

       The CCDC had a grievance process in place for inmates to raise concerns about

mistreatment, abuse, neglect, or actions in violation of jail policy. Doc. Nos 14-1 at 1; Doc. No.

14-4 at 1-2. Gibson submitted a record of Graddy’s grievances filed between February 23 and

March 13, 2018. Doc. No. 14-2 at 1-10. This record establishes that Graddy was aware of CCDC’s

grievance procedures because he filed numerous grievances before filing this lawsuit on April 2,

2018. Id.; Doc. No. 14-1 at 1. Graddy, however, did not file any grievance regarding his claim

that Gibson refused to provide him with medical treatment. Id. The only grievance filed by

Graddy that mentions medical treatment was filed on March 4, 2018, and provides:



                                                3
 
       I WAS TELLING THE OFFICER AT THE DOOR I DIDN’T HAVE ANY
       SMALL CUPS AND THE OTHER OFFICER A FEMALE STEPPED AROUND
       HIM AND SHOT ME AT UNDER 2 FEET WITH A PEPPER ROUND IN THE
       THROAT AT MY TRACHIA AREA. I WAS NOT BEING THREATENING AT
       ALL IN ANY WAY, AND SHE WAS MAD AT ANOTHER DETAINEE. I
       WANT PICTURES TAKEN OF MY INJURIES AND I AM STILL HURTING
       HOURS LATER AND CAN BARELY TALK NOW. I WANT CHARGES
       FILED ON HER AND MEDICAL ATTENTION, AS WELL AS RELEASED.

Doc. No. 14-2 at 4. Graddy filed several other grievances relating to this incident, asking for the

officer’s name who sprayed him, for pictures to be taken of his neck, and for charges to be filed

against the officer. See Doc. No. 14-2 at 3, 6-9. None contained a complaint that Gibson refused

to seek medical attention for Graddy after this incident.

       Because Graddy failed to specifically grieve that Gibson failed to provide him medical

treatment, Graddy did not exhaust available administrative remedies as to his medical indifference

claim against Gibson before initiating this lawsuit. Accordingly, Gibson is entitled to summary

judgment and Graddy’s medical indifference claims are dismissed without prejudice. Graddy’s

excessive force claims remains.

                                         IV. Conclusion

       Gibson is entitled to summary judgment, and Graddy’s medical indifference claims are

dismissed without prejudice for failure to exhaust administrative remedies.

       DATED this 29th day November, 2018.



                                                      UNITED STATES MAGISTRATE JUDGE 




                                                 4
 
